The parties in this matter have reached an impasse in their attempt to select a physician for this examination. Accordingly, the Full Commission hereby ORDERS that plaintiffs medical records be released to Southeastern Orthopaedic Clinic which will then have a physician review these records prior to any evaluation.
No additional costs are assessed at this time.
                                S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ DIANNE C. SELLERS COMMISSIONER